Mr. Justice Gordon
delivered the opinion of the court, October 1st 1883.
That these gross receipts were taxable under and by force of the Act of 1879, there can be no doubt, and if they were not to be assessed against the Philadelphia and Beading Bailroad Company we know not who was to.account for them.
If the owner of this property was riot to bear the burden of the public charges against it, we are at a loss to determine upon whom they should fall. The receivers, the appointees of the United States Circuit Court, were owners neither of these receipts nor of the property whence they were derived, and they were certainly not personally accountable for the taxes upon it.: The decree of the Circuit Court made no change in the title to this property,'and the receivers, Messrs. Lewis, - Go wen *86and Caldwell, had nothing but a qualified right to the receipts which, by force of that decree, came into their possession. They had tlie right to receive them, but only for the purpose of applying them to tlie debts of the company; an application which was as much for the company’s use as was the payment of tlie wages of the employees who maintained and operated the road-bed and engines.
If then, this was the defendant’s property, and was used for the defendant’s benefit, we cannot see to whom else the taxes could properly have been charged. At best the defendant’s controversy is but technical, for had the account been settled against the receivers, cui bono ? Tho money to pay the taxes must, at all events, come from the purse of the company. In either event the Commonwealth was entitled to her taxes, and that the owner of the property taxed should be made to pay the charges upon it is a conclusion that is but just and reasonable.
The judgment is affirmed.